         Case 2:20-cv-11670 Document 1 Filed 12/28/20 Page 1 of 8 Page ID #:1


 1   Kathy A. Le (SBN 279690)
     kathy.le@jacksonlewis.com
 2   JACKSON LEWIS P.C.
     200 Spectrum Center Drive, Suite 500
 3   Irvine, CA 92618
     Tel: (949) 885-1360
 4   Fax: (949) 885-1380
 5   Attorneys for Defendant
     MAKE-UP ART COSMETICS INC.
 6

 7

 8                           UNITED STATES DISTRICT COURT
 9               CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
10

11   MEESA BRADLEY, an Individual,           CASE NO.:
12
                       Plaintiff,
13
                                             DEFENDANT MAKE-UP ART
           vs.                               COSMETICS INC.’S NOTICE OF
14                                           REMOVAL PURSUANT TO 28 U.S.C.
     MAKE-UP ART COSMETICS, INC., a
15                                           §§ 1332, 1441 and 1446
     Delaware Corporation; and DOES 1
16   through 20, inclusive,
                                             (DIVERSITY JURISDICTION)
17                     Defendants
                                             [Filed concurrently with the Civil Cover
18                                           Sheet; Declaration of Kathy A. Le;
19                                           Declaration of Scott Mayhugh; Corporate
                                             Disclosure Statement; Notice of Interested
20                                           Parties; and Notice of Related Cases]
21
                                             Action Filed:      July 24, 2020
22                                           Date Removed:      December 28, 2020
23

24

25

26

27

28



     CASE NO.                                 1                 NOTICE OF REMOVAL
          Case 2:20-cv-11670 Document 1 Filed 12/28/20 Page 2 of 8 Page ID #:2


 1         TO THE HONORABLE COURT AND TO ALL INTERESTED PARTIES AND
 2   THEIR ATTORNEYS OF RECORD:
 3         PLEASE TAKE NOTICE that MAKE-UP ART COSMETICS INC. (“M.A.C.” or
 4   “Defendant”), a defendant in the above-titled action, hereby removes this matter to the
 5   United States District Court for the Central District of California pursuant to 28 U.S.C.
 6   §§ 1332, 1441 and 1446. The grounds for removal are as follows:
 7                 SERVICE AND PLEADINGS FILED IN STATE COURT
 8         1.     On July 24, 2020, Plaintiff MEESA BRADLEY (“Plaintiff”) filed a civil
 9   complaint (“Complaint”) against M.A.C. in the Superior Court of the State of California
10   for the County of Los Angeles entitled, MEESA BRADLEY v. MAKE-UP ART
11   COSMETICS, INC., Case No. 20STCV27919, alleging seven causes of action for: (1)
12   Discrimination in violation of Gov’t Code §§ 12940 et seq.; (2) Harassment in violation
13   of Gov’t Code §§ 12940 et seq.; (3) Retaliation in violation of Gov’t Code §§ 12940 et
14   seq.; (4) Failure to prevent discrimination, harassment and retaliation in violation of
15   Gov’t Code § 12940(k); (5) Wrongful termination in violation of public policy; (6)
16   Intentional infliction of emotional distress; and (7) Negligent hiring and supervision.
17   The Complaint does not specify the dollar amount of damages being sought. A true and
18   complete copy of the Summons, Complaint, and Civil Case Cover Sheet and related case
19   documents filed in the Los Angeles County Superior Court and served on Defendant are
20   attached as Exhibit A to the Declaration of Kathy A. Le (“Le Decl.”) filed concurrently
21   with this Notice of Removal.
22         2.     Plaintiff served Defendant pursuant to California Code of Civil Procedure
23   (“CCP”) § 416.10, by personally delivering the Summons and Complaint on November
24   25, 2020, to Defendant’s agent for service of process. (Le Decl., ¶ 3.) Exhibits A
25   through G constitute all the pleadings or Court Orders that have been filed and/or served
26   in this action as of the date of filing this Notice of Removal. (Id. at ¶ 10.)
27                                TIMELINESS OF REMOVAL
28         3.     Defendant’s removal is timely because it has been filed within thirty (30)


     CASE NO.                                       2                   NOTICE OF REMOVAL
          Case 2:20-cv-11670 Document 1 Filed 12/28/20 Page 3 of 8 Page ID #:3


 1   days after Defendant first ascertained that the case was removable, which was on or
 2   about November 25, 2020. (Le Decl., ¶ 3; See 28 U.S.C. § 1446(b)(3); C.C.P. §
 3   412.20(a)(3).) Thus, Defendant’s removal is therefore filed within the time period
 4   mandated by 28 U.S.C. § 1446(b)(3).
 5                    NOTICE TO ALL PARTIES AND STATE COURT
 6         4.     In accordance with 28 U.S.C. § 1446(d), the undersigned counsel certifies
 7   that a copy of this Notice of Removal and all supporting pleadings will be served
 8   promptly on Plaintiff’s counsel and filed with the Clerk of the Los Angeles County
 9   Superior Court. Therefore, all procedural requirements under 28 U.S.C. § 1446 will be
10   followed and satisfied.
11                                   DIVERSITY JURISDICTION
12         5.     Diversity jurisdiction exists where there is diversity of citizenship between
13   the parties at the time the lawsuit is filed. (Grupo Dataflux v. Atlas Global Group, LP,
14   541 U.S. 567, 571 (2004).)
15         6.     Defendant is informed and believes, as alleged by Plaintiff in the
16   Complaint, that Plaintiff was, at the time this action was commenced, and still is, a
17   resident and citizen of the State of California. (See, Le Decl., Exh. A, Complaint at ¶ 2.)
18         7.     A corporation is a citizen of any state where it is incorporated and of the
19   state where it has its principal place of business. (28 U.S.C. § 1332(c).) With respect to
20   ascertaining a corporation’s principal place of business for purposes of diversity
21   jurisdiction, the United States Supreme Court has adopted the “nerve center test.”
22   (Hertz v. Friend, 130 S. Ct. 1181, 1186 (2010).)         Under the nerve center test, a
23   corporation's principal place of business is where a corporation's high-level officers
24   direct, control and coordinate the corporation's activities. (Id.) A corporation can only
25   have one “nerve center.” (Id. at 93-94.) In evaluating where a corporation’s “nerve
26   center” is located, Courts will look to the center of overall direction, control, and
27   coordination of the company and will no longer weigh corporate functions, assets, or
28   revenues in each state. (Id.)


     CASE NO.                                      3                  NOTICE OF REMOVAL
         Case 2:20-cv-11670 Document 1 Filed 12/28/20 Page 4 of 8 Page ID #:4


 1         8.     Defendant is incorporated under the laws of the State of Delaware, with its
 2   principal place of business and headquarters located at One Soho Square, 161 Sixth
 3   Avenue, New York, New York 10013. The State of New York is where Defendant’s
 4   main office and management functions are concentrated and from where Defendant’s
 5   high-level officers direct, control, and coordinate Defendant’s activities. (Declaration of
 6   Scott Mayhugh (“Mayhugh Decl.”), ¶ 3, filed concurrently with this Notice of Removal.)
 7         9.     The only other defendants named in Plaintiff’s Complaint merely are
 8   fictitious parties identified as “DOES 1 through 20,” whose citizenship must be
 9   disregarded for the purpose of removal. (28 U.S.C. § 1441(a) (“For purposes of removal
10   under this Chapter, the citizenship of defendants used under a fictitious name shall be
11   disregarded.”).) Thus, there are no other defendants to join in the removal of this action
12   to this Court and complete diversity of citizenship between the parties exists within the
13   meaning of 28 U.S.C. § 1332.
14                              AMOUNT IN CONTROVERSY
15         10.    Without conceding that Plaintiff is entitled to damages or could recover
16   damages in any amount whatsoever, the amount in controversy for Plaintiff exceeds the
17   sum of $75,000, exclusive of interest and costs, for the reasons discussed below. (28
18   U.S.C. § 1332(a).)
19         11.    The Complaint does not specify the total amount of monetary relief sought.
20   However, the failure of the Complaint to specify the total amount of monetary relief
21   sought by Plaintiff does not deprive this Court of jurisdiction.       (See 28 U.S.C. §
22   1446(c)(2)(a) (allowing the Notice of Removal to assert the amount in controversy if the
23   initial pleading seeks non-monetary relief or a money judgment and the State practice
24   does not permit a demand for a specific sum and the District Court finds by a
25   preponderance of the evidence that the amount in controversy exceeds $75,000); White
26   v. J.C. Penney Life Ins. Co., 861 F.Supp. 25, 26 (S.D. W. Va. 1994) (defendant may
27   remove suit to federal court notwithstanding the failure of plaintiff to plead a specific
28   dollar amount in controversy; if the rules were otherwise, “any plaintiff could avoid


     CASE NO.                                      4                  NOTICE OF REMOVAL
         Case 2:20-cv-11670 Document 1 Filed 12/28/20 Page 5 of 8 Page ID #:5


 1   removal simply by declining….to place a specific dollar value upon its claim.”).) A
 2   defendant need only establish by a preponderance of the evidence that it is more
 3   probable than not that the plaintiff’s claimed damages exceed the jurisdictional
 4   minimum. (Sanchez v. Monumental Life Ins. Co., 102 F.3d 398, 404 (9th Cir. 1997).)
 5   Further, in determining whether a complaint meets the amount in controversy threshold
 6   for a removal under 28 U.S.C. § 1332(a), a court may consider the aggregate value of
 7   claims for compensatory damages and attorney’s fees. (See e.g., Goldberg v. CPC Int’l,
 8   Inc., 678 F.2d 1365, 1367 (9th Cir. 1982) (attorney’s fees may be taken into account to
 9   determine jurisdictional amount); Clark v. Nat’l Travelers Life Ins. Co., 518 F.2d 1167,
10   1168 (6th Cir. 1975) (“It is settled that the statutory penalty and a statutory attorney’s
11   fees can be considered in determining whether the jurisdictional amount is met.”).)
12         12.      In determining whether the amount in controversy exceeds $75,000, the
13   Court must presume the plaintiff will prevail on each and every one of her claims.
14   (Kenneth Rothschild Trust v. Morgan Stanley Dean Witter, 199 F.Supp.2d 993, 1001
15   (C.D. Cal. 2002), citing Burns v. Windsor Ins. Co., 31 F.3d 1092, 1096 (11th Cir. 1994)
16   (the amount in controversy analysis presumes that “plaintiff prevails on liability,”),
17   citing also Angus v. Shiley Inc., 989 F.2d 142, 146 (3d Cir. 1993) (“the amount in
18   controversy is not measured by the low end of an open-ended claim, but rather by
19   reasonable reading of the value of the rights being litigated.”).) The argument and facts
20   set forth may appropriately be considered in determining whether the jurisdictional
21   amount in controversy is satisfied. (Cohn v. Petsmart, Inc., 281 F.3d 837, 843, n.1 (9th
22   Cir. 2002).)
23         13.      Moreover, the amount in controversy may also include general and special
24   compensatory damages and attorneys’ fees which are recoverable by statute. (Galt G/S
25   v. JSS Scandinavia, 142 F.3d 1150, 1155-1156 (9th Cir. 1998).)           The Court may
26   examine the nature of the action and the relief sought and take judicial notice of
27   attorney’s fee awards in similar cases. (See e.g., Simmons v. PCR Technology, 209
28   F.Supp.2d 1029, 1035 (N.D. Cal. 2002) (noting that attorneys’ fees in individual


     CASE NO.                                     5                  NOTICE OF REMOVAL
         Case 2:20-cv-11670 Document 1 Filed 12/28/20 Page 6 of 8 Page ID #:6


 1   employment discrimination cases often exceed damages).)
 2         14.   Punitive damages are also included in calculating the amount in
 3   controversy. (Davenport v. Mutual Ben. Health & Acc. Ass’n, 325 F.2d 785, 787 (9th
 4   Cir. 1963); see also Aucina v. Amoco Oil Co., 871 F.Supp. 332 (S.D. Iowa 1994).) In
 5   Aucina, the defendant-employer established the amount in controversy exceeded the
 6   jurisdictional minimum where the former employee asserted claims for lost wages, lost
 7   benefits, mental anguish, and punitive damages. The court noted that the defendant was
 8   a Fortune 500 Company, and that “[b]ecause the purpose of punitive damages is to
 9   capture a defendant’s attention and deter others from similar conduct” the plaintiff’s
10   claim for punitive damages ‘might alone’ exceed the jurisdictional minimum.” (Aucina,
11   871 F.Supp. at 334.)
12         15.   Defendant has a reasonable good faith belief that Plaintiff seeks damages in
13   excess of the $75,000 jurisdictional requirement, notwithstanding the fact that the
14   Complaint does not specify the dollar amount of damages being sought, for the
15   following reasons:
16                  a. Defendant employed Plaintiff as a make-up artist. Plaintiff initially
17                        began her employment with M.A.C. on May 16, 2001. (Mayhugh
18                        Decl., ¶ 4.) Plaintiff alleges that Defendant wrongfully terminated her
19                        employment, and, among other damages, is claiming loss of earnings.
20                  b. At the time of her termination, Plaintiff was a full-time employee
21                        earning an hourly rate of $19.25. (Id.) Plaintiff alleges she worked a
22                        fixed schedule of five days per week, approximately eight to 10 hours
23                        per day. (See, Le Decl., Exh. A, Complaint at ¶ 13.) Using this
24                        information, excluding any mitigation, currently, Plaintiff’s loss of
25                        earnings are roughly $53,387 ($19.25 x 2080 hours / 12 x 16 months),
26                        at a minimum.
27                  c. Plaintiff’s    Prayer   for       Relief   seeks   (among    other    things):
28                        compensatory     damages         (including     lost   wages,     earnings,


     CASE NO.                                        6                     NOTICE OF REMOVAL
        Case 2:20-cv-11670 Document 1 Filed 12/28/20 Page 7 of 8 Page ID #:7


 1                   commissions, retirement benefits, and other employee benefits, and
 2                   all other sums of money, together with interest on these amounts);
 3                   other special damages; and general damages for mental pain and
 4                   anguish and emotional distress and loss of earning capacity. (See, Le
 5                   Decl., Exh. A, Complaint, Prayer for Relief.)
 6                d. Plaintiff is also seeking punitive damages and attorneys’ fees. (Id. at
 7                   Prayer for Relief; see also White v. FCI USA, Inc., 319 F.3d 672,
 8                   674-676 (5th Cir. 2003) (holding that it was facially apparent that
 9                   plaintiff’s wrongful termination claim exceeded $75,000 based on her
10                   “lengthy list of compensatory and punitive damages” including loss
11                   of pay, fringe benefits, impaired earning capacity, and emotional
12                   distress combined with a claim for attorney fees); see also Simmons
13                   v. PCR Tech., 209 F.Supp.2d 1029, 1035 (N.D. Cal. 2002) (holding
14                   that “while attorneys' fees alone would not necessarily exceed
15                   $75,000, when viewed in combination with alleged compensatory,
16                   punitive, and emotional distress damages [related to the plaintiff’s
17                   discrimination claim], the jurisdictional minimum is clearly
18                   satisfied.”).) If Plaintiff prevails on any of her claims that provide for
19                   attorneys’ fees, her attorneys’ fees alone would exceed $75,000.
20                   Plaintiff’s attorneys, Joseph S. Farzam and Stephen J. Duron, were
21                   admitted to practice in California in 2000 and 2009, respectively.
22                   (See, California State Bar website for Mr. Farzam’s information at
23                   http://members.calbar.ca.gov/fal/Licensee/Detail/210817.             See,
24                   California State Bar website for Mr. Duron’s information at
25                   http://members.calbar.ca.gov/fal/Licensee/Detail/263485.)
26                   Defendant’s attorney, Kathy Le, has represented employers in
27                   employment litigation for 9 years in California, and is familiar with
28                   fees requested by plaintiffs’ counsel in similar actions filed in


     CASE NO.                                   7                   NOTICE OF REMOVAL
          Case 2:20-cv-11670 Document 1 Filed 12/28/20 Page 8 of 8 Page ID #:8


 1                       California     state   and   federal     courts   alleging   discrimination,
 2                       harassment, retaliation, wrongful termination and related claims. (Le
 3                       Decl., ¶ 11.) Based on Mr. Farzam and Mr. Duron’s experience and
 4                       Plaintiff’s allegations, it would not be unreasonable to expect that
 5                       Plaintiff’s attorneys’ fees will exceed the sum of $300,000 through
 6                       trial. (Id.)
 7         16.    Accordingly, taking all of the above together, Plaintiff’s allegations satisfy
 8   the jurisdictional prerequisite for the amount in controversy. It cannot be said to a legal
 9   certainty that Plaintiff would not be entitled to recover the jurisdictional amount.
10   (Anthony v. Security Pacific Financial Services, Inc., 75 F.3d 311, 315 (7th Cir. 1996);
11   Watson v. Blankenship, 20 F.3d 383, 386-87 (10th Cir. 1994).)
12         17.    Therefore, the alleged claims, damages and fees requested in Plaintiff’s
13   Complaint demonstrate the amount in controversy in this case exceeds the requirements
14   under 28 U.S.C. § 1332(a).
15                                       VENUE IS PROPER
16         18.    Venue of this action lies in the United States District Court for the Central
17   District of California pursuant to 28 U.S.C. §§ 1441, et seq. and 1391(a) because
18   Plaintiff’s state court action was filed in this district and Plaintiff alleges that this is the
19   judicial district in which the action arose.
20         WHEREFORE, Defendant respectfully requests that this action be removed from
21   the Superior Court of the State of California for the County of Los Angeles to this Court.
22

23   DATED: December 28, 2020                   JACKSON LEWIS P.C.
24
                                        By:     /s/ Kathy A. Le
25                                              Kathy A. Le
26
                                                Attorneys for Defendant
27                                              MAKE-UP ART COSMETICS INC.
28



     CASE NO.                                         8                    NOTICE OF REMOVAL
